Citation Nr: 1503429	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  06-12 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to referral to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1963 to April 1966, with unverified duty thereafter in the South Carolina National Guard and Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO) which, inter alia, denied the Veteran's claim for a rating increase for his service-connected bilateral hearing loss. 

The Veteran and his spouse, accompanied by the Veteran's representative at the time, presented oral testimony before the undersigned traveling Veterans Law Judge sitting at the RO in an August 2007 hearing.  A transcript of this hearing has been associated with the claims file.

During the course of this appeal, the Board remanded the case via the Appeals Management Center to the RO in November 2007, October 2010 and September 2012 for further development and adjudicative action.  Thereafter, in an August 2013 decision, the Board denied the appeal for an evaluation in excess of 30 percent assigned for bilateral hearing loss from December 30, 2004, to January 18, 2010; denied the appeal for an evaluation in excess of 40 percent assigned for bilateral hearing loss from January 19, 2010, to January 30, 2013; and denied the appeal for an evaluation in excess of 70 percent assigned for bilateral hearing loss from January 31, 2013, to the present.  Additionally, the Board determined that no referral to the Director of the VA Compensation and Pension Service was warranted for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) for the Veteran's service-connected bilateral hearing loss, and the Board further determined that a claim for a total rating for individual unemployability due to service-connected disabilities (TDIU) was not reasonably raised by the record, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran timely appealed that part of the August 2013 Board decision denying a TDIU and referral of the bilateral hearing loss issue for extraschedular consideration.  In June 2014, the United States Court of Appeals for Veterans' Claims (Court), pursuant to a June 2014 joint motion of the appellant and the Secretary of VA, vacated only that part of the August 2013 Board decision addressing the aforementioned issues and remanded these matters back to the Board in July 2014 for appropriate development and adjudication.  (During the course of this action, the agency of original jurisdiction (AOJ) granted the Veteran a TDIU, special monthly compensation, and Chapter 35 Dependents Education Assistance benefits in a December 2014 rating decision.  The allowance of a TDIU by the AOJ fully resolves all controversy regarding the TDIU issue that was remanded by the Court to the Board and thus ends the Veteran's appeal of this specific matter.)

At present, the Veteran is service connected for posttraumatic stress disorder (rated 70 percent disabling), bilateral hearing loss (rated 70 percent disabling), and tinnitus (rated 10 percent disabling).  Per 38 C.F.R. § 4.25 (2014), his combined disability rating is 90 percent and, as previously stated, he has been awarded a TDIU and special monthly compensation. 

For the reasons that will be discussed below, the issue of entitlement to a referral to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) for service-connected bilateral hearing loss is REMANDED to the RO/AOJ.  VA will notify the appellant and his representative if further action is required on their part.


REMAND

In a June 2014 brief presented on the appellant's behalf, his attorney referred to written statements made by the Veteran that described symptoms of impaired balance and loss of equilibrium when walking, which he attributed to his service-connected bilateral hearing loss.  The attorney contended that if this was, in fact, the case, the impaired balance and loss of equilibrium would represent a symptom not contemplated by the applicable rating schedule for evaluating hearing loss (i.e., 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014)), which would therefore take the Veteran's individual hearing loss outside of the rating schedule and warrant referral to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2014).  

Furthermore, as none of the VA audiological examinations provided to the Veteran during the pendency of his claim (including, most recently, in June 2014) address his complaint of impaired balance and loss of equilibrium when walking, the attorney contends that, at the very least, the Veteran should be provided with an appropriate medical examination to determine whether or not the symptoms of impaired balance and loss of equilibrium are due to an inner ear dysfunction associated with his service-connected bilateral hearing loss, such that they may be assigned a separate individual rating, or otherwise represent an aspect of his hearing loss disability that is not contemplated by Diagnostic Code 6100, such that referral to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2014) would be appropriate.  In view of the foregoing discussion, the Board will remand the appeal for a medical examination to address the questions raised by the appellant.

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

1.  After consulting with the Veteran and obtaining a waiver from him (as appropriate), the RO/AOJ should obtain copies of all the treatment notes and medical records, both from private an VA sources, pertaining to his treatment for his bilateral hearing loss and subjective complaints of impaired balance and loss of equilibrium while walking, which have not yet been associated with the evidence.  

All records obtained must be associated with the Veteran's claims folder.  If the RO cannot obtain records identified by the Veteran as relevant, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts.

2.  After the foregoing development has been undertaken, the Veteran should be provided with a medical examination by the appropriate VA clinician, who should review the Veteran's pertinent clinical history contained in his claims folder in conjunction with the examination and thereafter provide an opinion as to the following questions:

(a.)  Do the Veteran's complaints of impaired balance and loss of equilibrium when walking represent an individual neurological disability or dysfunction of his inner ear that is secondary to his service-connected bilateral hearing loss and/or tinnitus?

(b.)  Do the Veteran's complaints of impaired balance and loss of equilibrium when walking otherwise represent a disabling symptom that is a manifestation of his service-connected bilateral hearing loss and/or tinnitus?

The requested opinions must include a detailed supportive rationale and explanation.   If the opining clinician is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated with a complete rationale as to why the clinician arrived at this conclusion.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, and ensuring that the development undertaken is in substantial compliance with the instructions in this REMAND, the Veteran's claim of entitlement to extraschedular consideration under 38 C.F.R. § 3.321(b)(1) for service-connected bilateral hearing loss should be referred to the Director of the VA Compensation and Pension Service.  The claim should be readjudicated following the response received from the Director.  

If maximum benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

